Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For the Month Ending October 31, 2012: Storm Cost Recovery Group SRC’s Collected and Remitted Total Collected: $1,468,992.77 Remitted: $1,557,432.80 * *Includes $162,748.92 collected in September and remitted in October.Difference between total collected and total remitted amount reflects $74,308.89 collected in October and remitted in November. $8,703.06 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of November 2012. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For the Month Ending November 30, 2012: Storm Cost Recovery Group SRC’s Collected and Remitted Total Collected: $1,081,018.39 Remitted: $1,072,328.76 * *Includes $74,308.89 collected in October and remitted in November.Difference between total collected and total remitted amount reflects $82,998.52 collected in November and remitted in December. $8,016.89 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of December 2012. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month Ending December 31, 2012: SRC Class Total SRC Remittances During Month Collected: $975,839.26 Remitted: $990,550.04* *Includes $82,998.52 collected in November and remitted in December.Difference between total collected and total remitted amount reflects $68,287.74 collected in December and remitted in January. $6,870.27 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of January 2013. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For the Month Ending January 31, 2013: Storm Cost Recovery Group SRC’s Collected and Remitted Total Collected: $1,100,977.20 Remitted: $1,073,757.71 * *Includes $68,287.74 collected in December and remitted in January.Difference between total collected and total remitted amount reflects $95,507.23 collected in January and remitted in February. $6.995.02of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of February, 2013. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month Ending February 28, 2013: SRC Class Total SRC Remittances During Month Collected: $1,201,454.88 Remitted: $1,200,072.91* *Includes $95,507.23 collected in January and remitted in February.Difference between total collected and total remitted amount reflects $96,889.20 collected in February and remitted in March. $7,590.35 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of March 2013. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Storm Recovery Property Servicing Agreement) ENTERGY ARKANSAS RESTORATION FUNDING,LLC Entergy Arkansas,Inc., as Servicer Pursuant to the Storm Recovery Property Servicing Agreement dated as of August 18, 2010 (the “Storm Recovery Property Servicing Agreement”) between Entergy Arkansas,Inc., as Servicer, and Entergy Arkansas Restoration Funding,LLC, as Issuer, the Servicer does hereby certify as follows: For Month Ending March 31, 2013: SRC Class Total SRC Remittances During Month Collected: $1,187,457.57 Remitted: $1,184,493.49* *Includes $96,889.20 collected in February and remitted in March.Difference between total collected and total remitted amount reflects $99,853.28 collected in March and remitted in April. $ 7,971.04 of late payment charges associated with Storm Recovery Charges has been collected and has been or will be paid to the Indenture Trustee. Capitalized terms used herein have their respective meanings set forth in the Storm Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of April 2013. ENTERGY ARKANSAS,INC., as Servicer By: /s/ Frank Williford Name:Frank Williford Title: Director, Financings and Asst. Treasurer
